DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baribault (US 2015/0092043 cited in IDS) in view of Mathews et al (“Mathews” WO 2016-066140).
For claim 1, Baribault teaches a method of inspecting an optical ferrule (par. 2) comprising: 
Mating one or more optical ferrules 110 disposed within a housing of an optical connector 100 respectively with one or more reflectors 10 of an inspection device (fig.’s 1, 5-6B par. 41-43), each reflector including a mating surface 72 and a mirror 20A and/or 20B disposed at an oblique angle with respect to the mating surface 72 (fig. 3 par. 67), the mating of the optical ferrule 110 with a reflector causing the mating surface of the reflector to contact a mating surface of the optical ferrule (fig. 3); and 
reflecting light from the mirror of the reflector, the reflected light providing a reflected view of at least a portion of the mating surface 72 of the optical ferrule (fig. 5 par. 49, endfaces 110 are imaged in the reflected view).
Baribault teaches multiple interface adapters 70/80 for connecting the inspection device to a desired multi-fiber connector under test (fig.’s 2A-B par. 63-64), but does not explicitly teach an interface configured as a reflector with a mirror surface arranged oblique to a mating surface wherein contacting the mating surfaces of the reflector and optical ferrule causes the optical ferrule to rotate around a lateral axis perpendicular to a mating axis of the optical connector.
Mathews teaches an optical connector 500 for connecting sets of optical waveguides 510 (fig. 5A p. 5 lines 15-28) comprising one or more optical ferrules 550/560 (fig.’s 5B-C p. 6 lines 1-9) wherein each waveguide is connected to a reflector having a reflecting surface 568 (fig.’s 5B-C p. 6 lines 10-22; corresponding to reflecting surfaces 641/651 in fig.’s 6A-C), disposed at an oblique angle to a mating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Baribault to include an adapter configured to mate with optical ferrules of the form taught by Mathews, in order to enable inspection of such optical ferrules.
For claim 2, Baribault as modified above teaches receiving the reflected light in an imaging system (Baribault fig. 5 par. 45-46, inspection probe 50 constitutes an imaging system, or alternatively a microscope as disclosed at fig. 6 par. 58).
For claim 3, Baribault as modified above teaches wherein receiving the reflected light in the imaging system comprises simultaneously receiving reflected light from multiple mirrors of multiple reflectors 556 (Mathews fig. 5B p. 6 lines 1-9).
For claim 4, Baribault as modified above teaches wherein receiving the reflected light comprises receiving the reflected light from each of multiple mirrors of multiple reflectors sequentially in time (Baribault fig. 5 par. 54).
For claim 5, Baribault as modified above teaches displaying the image received by the imaging system (Baribault fig. 5 par. 52, sensor for producing a displayable image).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/25/2021